FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

AND

STATE OF ILLINOIS

DEPARTMENT OF FINANCIAL AND PROFESSIONAL REGULATION

DIVISION OF BANKING

SPRINGFIELD, ILLINOIS

             
In the Matter of
CIBM BANK
CHAMPAIGN, ILLINOIS
(Illinois Chartered
Insured Nonmember Bank)
 
)   )
)
)

)
)   STIPULATION AND CONSENT
TO THE ISSUANCE OF A
CONSENT ORDER

FDIC-10-062b
DB NO. 2010-DB-14



Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF A
CONSENT ORDER (“STIPULATION”) by the Federal Deposit Insurance Corporation
(“FDIC”) and Illinois Department of Financial and Professional Regulation,
Division of Banking (“Division”) it is hereby stipulated and agreed by and among
representatives of the FDIC, Division, and CIBM Bank, Champaign, Illinois,
(“Bank”) as follows:

1. The Bank has been advised of its right to receive a NOTICE OF CHARGES AND OF
HEARING (“NOTICE”) detailing the alleged unsafe or unsound banking practices and
violations of law, rule or regulation alleged to have been committed by the
Bank, and of its right to a hearing on the charges under Section 8(b) of the
Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b), and under 38 Ill.
Adm. Code, Section 392 et seq., and Section 3-103 of the Illinois Administrative
Review Act, 735 ILCS 5/3-103, regarding hearings before the Division, and has
knowingly waived those rights;

2. The Bank, solely for the purpose of this proceeding and without admitting or
denying any of the alleged charges of unsafe or unsound banking practices or
violations of law, rule or regulation, hereby consents and agrees to the
issuance of a CONSENT ORDER (“ORDER”) by the FDIC and the Division;

3. The Bank further stipulates and agrees that such ORDER shall be deemed to be
a consent order which has become final and unappealable, and that the ORDER
shall become effective upon the date of issuance by the FDIC and the Division
and fully enforceable by the FDIC and the Division pursuant to the provisions
Section 8(i) of the Act, 12 U.S.C. § 1818(i), and Section 48(6)(b) of the
Illinois Banking Act, 205 ILCS 5/48 (6)(the “Illinois Act”), respectively,
subject only to the conditions set forth in paragraph 4 of this STIPULATION;

4. In the event the FDIC and the Division accept this STIPULATION and issue the
ORDER, it is agreed that no action to enforce the ORDER will be taken by the
FDIC in the United States District Court or the appropriate Federal Circuit
Court, or by the Division in the appropriate State Circuit Court, unless the
Bank, any of its institution-affiliated parties, as that term is defined in
Section 3(u) of the Act, 12 U.S.C.§ 1813(u), or any of its successors or
assigns, has violated or is about to violate any provision of the ORDER;

5. The Bank hereby waives:

(a) The receipt of a NOTICE;

(b) All defenses and counterclaims of any kind to this proceeding;

(c) A hearing for the purpose of taking evidence on the allegations in the
NOTICE;

(d) The filing of proposed findings of fact and conclusions of law;

(e) A recommended decision of an Administrative Law Judge; and

(f) Exceptions and briefs with respect to such recommended decision.

Dated this 26th day of April, 2010.

FEDERAL DEPOSIT INSURANCE CORPORATION, LEGAL DIVISION

By:

                                                       
Richard C. Rowley
Senior Regional Attorney

STATE OF ILLINOIS
DEPARTMENT OF FINANCIAL AND PROFESSIONAL REGULATION

By:

                                                       
Jorge A. Solis
Director, Division of Banking

CIBM BANK
CHAMPAIGN, ILLINOIS

By:

                                                       
Charles E. Baker
Director

                                                       
John P. Hickey, Jr.
President, CEO & Director

                                                       
Gary L. Longman
Director

                                                       
Charles D. Mires
Director

                                                       
Ronald E. Rhoades
Director

                                                       
Donald Trilling
Director

                                                       
Howard Zimmerman
Director

